Case 3:18-cr-00465-MMC Document 69-3 Filed 09/25/19 Page 1 of 8




                  EXHIBIT B
Case 3:18-cr-00465-MMC Document 69-3 Filed 09/25/19 Page 2 of 8




 2018 年有香港境外母公司
的駐港公司按年統計調查報告
             Report on
  2018 Annual Survey of Companies
in Hong Kong with Parent Companies
     Located outside Hong Kong




                   香港特別行政區 政府統計處
                  Census and Statistics Department
               Hong Kong Special Administrative Region
Case 3:18-cr-00465-MMC Document 69-3 Filed 09/25/19 Page 3 of 8




 2018 年有香港境外母公司
的駐港公司按年統計調查報告

             Report on
  2018 Annual Survey of Companies
in Hong Kong with Parent Companies
     Located outside Hong Kong

                      有關本刊物的查詢，請聯絡：
                      政府統計處 業務展望統計組
             地址：香港九龍協調道 3 號工業貿易大樓 11 樓
          電話：(852) 3903 7263        圖文傳真：(852) 2123 1053
                電郵：regional-offices@censtatd.gov.hk


           Enquiries about this publication can be directed to :
                Business Expectation Statistics Section
                   Census and Statistics Department
       Address : 11/F Trade and Industry Tower, 3 Concorde Road,
                         Kowloon, Hong Kong.
            Tel. : (852) 3903 7263 Fax : (852) 2123 1053
               E-mail : regional-offices@censtatd.gov.hk

     政府統計處網站 Website of the Census and Statistics Department
                          www.censtatd.gov.hk

                          2018 年 10 月 出 版
                       Published in October 2018

                          本刊物只備有下載版
          This publication is available in download version only
          Case 3:18-cr-00465-MMC Document 69-3 Filed 09/25/19 Page 4 of 8
                                                                                                                頁數
目錄                                 Contents                                                                     Page

摘要                                 Executive Summary                                                              1
1.   引言                            1.    Introduction                                                             4
2.   地區總部                          2.    Regional headquarters                                                   11
3.   地區辦事處                         3.    Regional offices                                                        15
4.   當地辦事處                         4.    Local offices                                                           19
5.   地區總部／地區辦事處／當地                 5.    Views of regional headquarters/regional                                 22
     辦事處的意見                              offices/local offices

     以香港作為設立地區總部／地                       Attractiveness of Hong Kong as a location
     區辦事處／當地辦事處地點的                       for setting up regional headquarters/
     吸引力                                 regional offices/local offices

     未來三年內的業務計劃                          Business plans in the coming three years

     地區總部／地區辦事處／當地                       Specific    issues     which       regional
     辦事處所提出香港特別行政區                       headquarters/regional offices/local offices
     政府應關注的具體事項                          had raised for the attention of the Hong
                                         Kong Special Administrative Region
                                         Government
     對投資推廣署的認識                           Knowledge about Invest Hong Kong


統計表                                 Statistical Tables

1.   統計調查結果摘要                       1.   Summary results of the Survey

     1.1 2014年至2018年地區總部、地               1.1 Number of regional headquarters, regional                           26
         區辦事處及當地辦事處數目                        offices and local offices, 2014 to 2018

     1.2 2014年至2018年就業於地區                1.2 Number of persons engaged by regional                               27
         總部、地區辦事處及當地辦事                       headquarters, regional offices and local
         處的人數                                offices, 2014 to 2018

     1.3 2014年至2018年按母公司所                1.3 Total number of regional headquarters/                              28
         在的選定國家／地區劃分的                        regional offices/local offices by selected
         地區總部／地區辦事處／當                        country/territory where the parent
         地辦事處總數                              company was located, 2014 to 2018

     1.4 2018年按公司規模劃分的地                  1.4 Total number of regional headquarters/                              29
         區總部／地區辦事處／當地                        regional offices/local offices and number
         辦事處總數及就業人數                          of persons engaged by size of company,
                                             2018
     1.5 2018年按在香港的主要業務                  1.5 Total number of regional headquarters/                              30
         範圍劃分的地區總部／地區                        regional offices/local offices by major line
         辦事處／當地辦事處總數                         of business in Hong Kong, 2018

     1.6 2018年按母公司的主要業務                  1.6 Total number of regional headquarters/                              31
         範圍劃分的地區總部／地區                        regional offices/local offices by major line
         辦事處／當地辦事處總數                         of business of the parent company, 2018




2018 年有香港境外母公司                             -i-                       Report on 2018 Annual Survey of Companies in Hong Kong
的駐港公司按年統計調查報告                                                                with Parent Companies Located outside Hong Kong
香港特別行政區 政府統計處                                    Census and Statistics Department, Hong Kong Special Administrative Region
        Case 3:18-cr-00465-MMC Document 69-3 Filed 09/25/19 Page 5 of 8
                                                                                                                 頁數
目 錄 (續)                           Contents (cont'd)                                                              Page


2.   地區總部                         2.   Regional headquarters

     2.1 2014年至 2018 年按母公司所            2.1 Number of regional headquarters by                                     32
         在的選定國家／地區劃分的                      selected country/territory where the parent
         地區總部數目                            company was located, 2014 to 2018

     2.2 2018 年按公司規模劃分的地               2.2 Number of regional headquarters and                                    33
         區總部數目及就業人數                        number of persons engaged by size of
                                           company, 2018
     2.3 2018 年按在香港的主要業務               2.3 Number of regional headquarters by major                               34
         範圍劃分的地區總部數目                       line of business in Hong Kong, 2018

     2.4 2018 年按母公司的主要業務               2.4 Number of regional headquarters by major                               35
         範圍劃分的地區總部數目                       line of business of the parent company,
                                           2018
     2.5 2014年至 2018 年按區內選定            2.5 Number of regional headquarters by                                     36
         地域責任 (香港除外) 劃分的                   selected geographical responsibility in the
         地區總部數目                            region (other than Hong Kong), 2014 to
                                           2018


3.   地區辦事處                        3.   Regional offices

     3.1 2014年至2018年按母公司所              3.1 Number of regional offices by selected                                 37
         在的選定國家／地區劃分的                      country/territory where the parent
         地區辦事處數目                           company was located, 2014 to 2018

     3.2 2018年按公司規模劃分的地                3.2 Number of regional offices and number of                               38
         區辦事處數目及就業人數                       persons engaged by size of company, 2018

     3.3 2018年按在香港的主要業務                3.3 Number of regional offices by major line                               39
         範圍劃分的地區辦事處數目                      of business in Hong Kong, 2018
     3.4 2018年按母公司的主要業務                3.4 Number of regional offices by major line                               40
         範圍劃分的地區辦事處數目                      of business of the parent company, 2018
     3.5 2014年至2018年按區內選定              3.5 Number of regional offices by selected                                 41
         地域責任 (香港除外) 劃分的                   geographical responsibility in the region
         地區辦事處數目                           (other than Hong Kong), 2014 to 2018


4.   當地辦事處                        4.   Local offices
     4.1 2014年至2018年按母公司所              4.1 Number of local offices by selected                                    42
         在的選定國家／地區劃分的                      country/territory where the parent
         當地辦事處數目                           company was located, 2014 to 2018

     4.2 2018年按公司規模劃分的當                4.2 Number of local offices and number of                                  43
         地辦事處數目及就業人數                       persons engaged by size of company, 2018
     4.3 2018年按在香港的主要業務                4.3 Number of local offices by major line of                               44
         範圍劃分的當地辦事處數目                      business in Hong Kong, 2018
     4.4 2018年按母公司的主要業務                4.4 Number of local offices by major line of                               45
         範圍劃分的當地辦事處數目                      business of the parent company, 2018



2018 年有香港境外母公司                           - ii -                       Report on 2018 Annual Survey of Companies in Hong Kong
的駐港公司按年統計調查報告                                                                 with Parent Companies Located outside Hong Kong
香港特別行政區 政府統計處                                     Census and Statistics Department, Hong Kong Special Administrative Region
        Case 3:18-cr-00465-MMC Document 69-3 Filed 09/25/19 Page 6 of 8
                                                                                                                 頁數
目 錄 (續)                           Contents (cont'd)                                                              Page


5.   地區總部／地區辦事處／當地辦               5.   Views of regional                    headquarters/regional
     事處的意見                             offices/local offices

     5.1 2018年有關選擇設立地區總                5.1 Views on the importance of factors                                     46
         部／地區辦事處／當地辦事                      affecting the choice of a location for
         處地點的因素的重要程度及                      setting up regional headquarters/regional
         香港就這些因素的有利程度                      offices/local offices and Hong Kong’s
         的意見                               favourableness in respect of these factors,
                                           2018
     5.2 2014年至2018年地區總部／              5.2 Business plans in Hong Kong in the                                     47
         地區辦事處／當地辦事處於                      coming     three    years     of    regional
         未來三年內在香港的業務計                      headquarters/ regional offices/local offices,
         劃                                 2014 to 2018

     5.3 2014年至2018年地區總部／              5.3 Specific    issues     which      regional                             48
         地區辦事處／當地辦事處所                      headquarters/regional offices/local offices
         提出香港特別行政區政府應                      had raised for the attention of the Hong
         關注的具體事項                           Kong Special Administrative Region
                                           Government, 2014 to 2018
     5.4 2014年至2018年地區總部／              5.4 Knowledge of regional headquarters/                                    49
         地區辦事處／當地辦事處對                      regional offices/local offices about Invest
         投資推廣署的認識                          Hong Kong, 2014 to 2018




2018 年有香港境外母公司                          - iii -                       Report on 2018 Annual Survey of Companies in Hong Kong
的駐港公司按年統計調查報告                                                                 with Parent Companies Located outside Hong Kong
香港特別行政區 政府統計處                                     Census and Statistics Department, Hong Kong Special Administrative Region
                                         Case 3:18-cr-00465-MMC Document 69-3 Filed 09/25/19 Page 7 of 8


2.                                  地區總部                                                          2.         Regional headquarters

概覽                                                                                                Overview

2.1 香港作為設立地區總部地點的角色，歷                                                                             2.1      Hong Kong’s role as a location for setting up
史相當悠久，但直至1980年代才開始顯得重要。                                                                           RHQs has a long history, but it began to assume
這項統計調查以2018年6月1日作為統計日期，                                                                           significance only from the 1980s.        The Survey
點算了1 530間有香港境外母公司的駐港地區總                                                                           enumerated, as at the reference date of 1 June 2018,
部。2017年6月1日的相應數目為1 413。(表1.1)                                                                     1 530 RHQs in Hong Kong with their parent companies
                                                                                                  located outside Hong Kong. The corresponding number
                                                                                                  as at 1 June 2017 was 1 413. (Table 1.1)


母公司所在的國家／地區                                                                                       Country/Territory where                                 the         parent
                                                                                                  company was located

2.2    按母公司所在的國家／地區分析，美國                                                                          2.2    Analysed by the country/territory where the
駐港的地區總部數目最多 (290間)，其次是日本                                                                          parent company was located, the United States of
(244) 、 中 國 內 地 (197) 、 英 國 (137) 及 德 國                                                           America had the largest number of RHQs in Hong
(98)。(圖1及表2.1)                                                                                    Kong (290 companies), followed by Japan (244), the
                                                                                                  mainland of China (197), the United Kingdom (137)
                                                                                                  and Germany (98). (Chart 1 and Table 2.1)

圖1      2018 年按母公司所在的國家／地區劃分的地區總部數目
Chart 1 Number of regional headquarters by country/territory where the parent company was
        located, 2018


                                   350



                                   300            290



                                   250                                     244
 Number of regional headquarters




                                                                                                       197
                                   200
        地區總部數目




                                   150                                                                                             137


                                                                                                                                                                98
                                   100



                                   50



                                    0
                                                美國                        日本                      中國內地                           英國                          德國
                                          The United States of            Japan              The mainland of China        The United Kingdom                Germany
                                               America
                                                                                    母公司所在的國家／地區 (只顯示首5位)
                                                                 Country/Territory where the parent company was located (Only the top 5 are shown)


2018 年有香港境外母公司                                                                                - 11 -                        Report on 2018 Annual Survey of Companies in Hong Kong
的駐港公司按年統計調查報告                                                                                                                       with Parent Companies Located outside Hong Kong
香港特別行政區 政府統計處                                                                                           Census and Statistics Department, Hong Kong Special Administrative Region
               Case 3:18-cr-00465-MMC Document 69-3 Filed 09/25/19 Page 8 of 8


表 2.1                 2014 年至 2018 年按母公司所在的選定國家／地區劃分的地區總部
                      數目
Table 2.1             Number of regional headquarters by selected country/territory where
                      the parent company was located, 2014 to 2018
                                                                                  地區總部數目
                                                                           Number of regional headquarters
     母公司所在的
     國家／地區
     Country/Territory                          2014                   2015                  2016                   2017                   2018
     where the parent
     company was located

     美國                                   310      (22.3%)       307     (21.9%)       286      (20.7%)       283      (20.0%)       290      (19.0%)
     United States of America
     日本                                   240      (17.3%)       238     (17.0%)       239      (17.3%)       233      (16.5%)       244      (15.9%)
     Japan
     中國內地                                 119      (8.6%)        133      (9.5%)       137      (9.9%)        154      (10.9%)       197      (12.9%)
     The mainland of China
     英國                                   120      (8.6%)        126      (9.0%)       124      (9.0%)        122      (8.6%)        137       (9.0%)
     United Kingdom
     德國                                    91      (6.6%)        87       (6.2%)        85      (6.2%)         87      (6.2%)         98       (6.4%)
     Germany
     法國                                    68      (4.9%)        67       (4.8%)        73      (5.3%)         81      (5.7%)         92       (6.0%)
     France
     瑞士                                    45      (3.2%)        43       (3.1%)        51      (3.7%)         55      (3.9%)         54       (3.5%)
     Switzerland
     新加坡                                   43      (3.1%)        42       (3.0%)        40      (2.9%)         45      (3.2%)         46       (3.0%)
     Singapore
     意大利                                   43      (3.1%)        40       (2.9%)        36      (2.6%)         39      (2.8%)         39       (2.5%)
     Italy
     澳大利亞                                  37      (2.7%)        40       (2.9%)        37      (2.7%)         35      (2.5%)         35       (2.3%)
     Australia
     瑞典                                    28      (2.0%)        28       (2.0%)        30      (2.2%)         27      (1.9%)         29       (1.9%)
     Sweden
     荷蘭                                    43      (3.1%)        36       (2.6%)        29      (2.1%)         27      (1.9%)         28       (1.8%)
     Netherlands
     台灣                                    31      (2.2%)        26       (1.9%)        25      (1.8%)         19      (1.3%)         22       (1.4%)
     Taiwan
     加拿大                                   16      (1.2%)        18       (1.3%)        17      (1.2%)         19      (1.3%)         21       (1.4%)
     Canada
     比利時                                   14      (1.0%)        18       (1.3%)        20      (1.5%)         21      (1.5%)         21       (1.4%)
     Belgium
註釋 : 如地區總部屬聯營機構，其母公司所在的國家／地區可多於一個。
     括號內的數字指在地區總部總計中所佔的百分比。
Notes : In the case of a joint-venture regional headquarters, there may be more than one country/territory where its parent companies are located.
        Figures in brackets denote the percentages in respect of the total number of regional headquarters.




2018 年有香港境外母公司                                                           - 32 -                       Report on 2018 Annual Survey of Companies in Hong Kong
的駐港公司按年統計調查報告                                                                                                 with Parent Companies Located outside Hong Kong
香港特別行政區 政府統計處                                                                     Census and Statistics Department, Hong Kong Special Administrative Region
